Stein, J.
*1193We affirm. The employer is responsible for claimant’s medical care and treatment, including nursing and home care services “performed by claimant’s spouse” (Matter of Manning v Niagara Mohawk Power Corp., 198 AD2d 561, 562 [1993]; see Workers’ Compensation Law § 13 [a]; Matter of Haney v Schiavone Constr., 195 AD2d 628, 629 [1993]). Substantial evidence in the record supports the Board’s finding that claimant’s wife in fact provides such services in addition to tasks she previously performed around their home. Indeed, she now devotes significant portions of her time to caring for claimant including, among other things, maneuvering him in and out of bed, assisting him with his personal hygiene, obtaining and administering his medication, and exercising his legs and feet (see Matter of Leskin v Savin Constr. Co., 21 AD2d 717, 718 [1964]). The Board properly determined that she should be compensated for those services and was free to value them by relying upon the prevailing health cost data provided by claimant, particularly in view of the employer’s failure to submit any evidence to call that data into question (see Matter of Haney v Schiavone Constr., 195 AD2d at 629-630; Matter of Mamone v Griege, 135 AD2d 967, 967-968 [1987]).
Mercure, J.P., Lahtinen, Malone Jr. and Garry, JJ., concur. Ordered that the decision is affirmed, with costs to claimant.